Title: From George Washington to Robert Stewart, 22 July 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 22 July 1756]
To Captain Robert Stewart, at Maidstone. Sir,

Herewith I enclose you two plans of the kind of Forts that are intended to be built—one of the ground-work, the other of the Houses and all conveniences; with such directions, that I think it impossible for you to err—if you will attend thereto. Enclosed you will also receive a list of such Tools as I have been able to procure; with which, and such as you may get of the Inhabitants, by borrowing, hiring and buying, you must be content. These must be put into the hands of the best tradesmen, and most laborious workmen; who will receive six-pence extraordinary pay, for every day they work: an account whereof must be kept (exactly) by yourself and officers. The men that remain after the Workers are draughted, must act as covering parties to prevent surprizes; against which you must carefully guard. It is impossible for me to fix upon the identical piece of

ground to erect this fort on—therefore I shall confine you to the most convenient spot, between the mouth of Sleepy-Creek and Barracks, which you will make choice of, with the approbation of your officers. There is a Hill which overlooks Boyles field, and extensive country round that may be made infinitely strong, and will answer the purpose well—If it is not too high and inaccessable; this you must examine into.
I have too great an opinion of your good sense and discretion to think you need any admonition to induce you to a diligent discharge of your Duty! You see our situation, know our danger, and bear witness of the peoples sufferings: which are sufficient excitements to a generous mind.
As many things will occur that I can not possibly direct in—let the interest of the Service and your own prudence—assisted by the advice of the Officers under your command, be your direction. This instant I received yours of yesterdays date, and am extremely sorry that the Indians have visited us at this critical juncture of Harvesting—especially as it will prevent your proceedings in the operations ordered—as your conduct must be guided by the movements and numbers of the Enemy, I will not take upon me to order positively at this distance; but recommend it to you to consult your Officers on all occasions, and act by their advice. If you can learn from good intelligence, that their numbers are great and motions designed for Virginia—endeavour to give the inhabitants notice that they may lodge their women and children, and assist against the enemy.
If you find they are only flying parties of the Indians—I would advise the Settlers by no means to neglect their harvest, as their whole support depends upon it, and your assistance to get it in.
I must order, above all things, that you will send out small parties, or rather single persons as spies every day, up and down the river for a number of miles, to see if they can make any discovery of the enemys crossing. I have sent you two barrels of powder, and four Boxes of Ball: as to cartridge-paper, I neither have nor can get any upon no terms.
You must get Horns and Pouches, if you send over the neighbourhood for them.
Transmit me constant accounts of the enemy, if they continue in your neighbourhood. I am &c.

G:W.

Winchester, July 22, 1756.

